                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                           NO. 5:17-CR-00385-FL-1


UNITED STATES OF AMERICA                 :
                                         :
               v.                        :
                                         :
JAMES EARL HARPER                        :


                              ORDER OF FORFEITURE

       WHEREAS, pursuant to the entry of a plea of guilty by the defendant on June

13, 2019 and February 24, 2020 to offenses in of violation of 18 U.S.C. § 924(c)(1)(A),

and such further evidence of record and as presented by the Government, the Court

finds that the following personal property is hereby forfeitable pursuant to 18 U.S.C.

§ 924(d), to wit:

       (a) A .40 caliber H&K pistol, bearing serial number 22-4535; and

       (b) Any and all related ammunition;

       AND WHEREAS, by virtue of said finding, the United States is now entitled

to possession of said personal property, pursuant to Fed. R. Crim. P. 32.2(b)(3);

               It is hereby ORDERED, ADJUDGED and DECREED:

       1.     That based upon the Guilty Plea as to the defendant, the United States is

hereby authorized to seize the above-stated personal property, and it is hereby

forfeited to the United States for disposition in accordance with the law, including

destruction, as allowed by Fed. R. Crim. P. 32.2(b)(3). In accordance with Fed. R.

                                             1




            Case 5:17-cr-00385-FL Document 189 Filed 06/26/20 Page 1 of 2
Crim. P. 32.2(b)(4)(A), this Order shall become final as to the defendant at sentencing.

      2.      That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B).

      SO ORDERED. This 26th day of June, 2020.




                                        ________________________________
                                        LOUISE W. FLANAGAN
                                        United States District Judge




                                           2




           Case 5:17-cr-00385-FL Document 189 Filed 06/26/20 Page 2 of 2
